Appeal from so much of an order as dismissed appellant’s first cross complaint against respondent for insufficiency. Order insofar as appealed from affirmed, with $10 costs and disbursements. Respondent, a manufacturer *638of concrete carts, sold one of its carts to Pearson Brothers, Inc., which in turn sold the cart to appellant, a retailer, which in turn sold it to plaintiff. Plaintiff was injured while using the cart in the course of his business. In this action to recover damages for personal injuries, brought against respondent on the theory of negligence and against appellant on the theory of negligence and breach of warranty, appellant interposed cross complaints, the first of which is for breach of implied warranty. This cross complaint was properly dismissed for insufficiency because there is no privity between the parties as required by statute. (Personal Property Law, § 96, subd. 1.) Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.